Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification, abstract, drawings and claims of November 9, 2021 are under examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on November 9, 2021.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thread of the connecting means and counter thread must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The "connecting means" of claim 1 is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph to encompassing a stud pin and equivalents thereof.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: "bearing means" in claim 8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 11, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 fails to positively set forth the structure that makes up the claimed connection. The claim language does not make clear which elements make up the connection. The claim is written narratively and fails to use transition phrases such as "comprising" and "consisting". The claim language should be amended to clearly set forth the limiting structural elements of the connection.
Claims 2-10 are rejected as being dependent upon a rejected base claim.
Claim 11 sets forth a connector, however, fails to recite any structure limiting the connector. Therefore, the claim is indefinite because the scope of the claim is unclear.
Further, regarding claim 11, the recitation "connection according to Claim 1" renders the claim indefinite because it is unclear what limitations from claim 1 are intended to be incorporated into claim 11.  Therefore, the scope of the claim is unclear. The claim should be amended to clearly set forth the limitations required by the claim.
Claim 15  recites "device for producing a connection according to Claim 1". This recitation renders the claim indefinite because it is unclear what limitations from claim 1 are intended to be incorporated into claim 15. Therefore, the scope of the claim is unclear. The claim should be amended to clearly set forth the limitations required by the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Denney (USPN 834273).
Regarding Claim(s) 1, Denney teaches a connection of two ends (17,18) of a belt or one end of a belt and one end of a further belt, wherein a first end of the two ends has a stepped and/or wedge-shaped first connecting portion and a second end of the two ends has a stepped and/or wedge-shaped second connecting portion corresponding to the first connecting portion (Figure 8 shows wedge-shaped connecting portions), wherein the first and second connecting portions are arranged so as to overlap in an overlapping region (Figure 8 shows the connecting portions overlapping in an overlapping region), wherein a plurality of connectors (10, 19) are arranged in the overlapping region, wherein each connector penetrates the first connecting portion and the second connecting portion (the studs 13, 14 penetrate the connecting portions), wherein each connector has a first base body portion (base plate 10) and a second base body portion (clamp plate 19), wherein the first and second connecting portions are arranged between the first and second base body portions (as illustrated in Figure 8), wherein each connector has at least two connecting means (studs 13, 14), wherein the at least two connecting means are held in the first and second base body portions and penetrate the first and second connecting portions [Page 1:76-79, "studs 13 14…will puncture leather or like material"].
Regarding Claim(s) 2, the connecting means is positively held in at least one of the first and second base body portions. The studs are formed in the base plate; therefore, they would be "positively held".
Regarding Claim(s) 3, the connecting means is held by a material deformation of the connecting means in at least one of the first and second base body portions [Page 1:67-71, "studs 13 and 14 are fitted through the clamp-plate their pyramidal ends 15 and 16 can be riveted or upset in a well-known manner"], and wherein the connecting means is configured as a rivet or stud pin (studs are disclosed).
Regarding Claim(s) 6, a material connection is not present in the overlapping region between the first and second connecting portions. The connecting portions are not connected materially, only held together by the connectors.
Regarding Claim(s) 7, the connection has at least two rows of connectors, and wherein each row has at least two connectors (see Figure 7).
Regarding Claim(s) 9, the first and second base body portions are of plate-shaped configuration ("base-plate", "clamp-plate") and at least one of the first and second base body portions has a lead-in edge. The plates have an edge; therefore, the end is considered a lead-in edge.
Regarding Claim(s) 10, the connecting means has a closing head (when the end of the stud is riveted it would form a closing head), and wherein at least one of the first and second base body portions has a recess (21) for receiving the closing head.
Regarding Claim(s) 11, Denney teaches a connector (10,19).
Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herold (USPN 8066116).
Regarding Claim(s) 12, Herold teaches a connector having a first base body portion (15) and a second base body portion (16), wherein a first connecting portion  (12) of an end of a belt and a second connecting portion (13) of an end of a belt are arranged to overlap between the first and second base body portions (see Figure 1), wherein the connector has at least two connecting means (rivets 18), wherein the at least two connecting means are mounted in the first base body portion, wherein the connecting means are configured to be connected to the second base body portion by penetrating the first and second connecting portions arranged between the first and second base body portions [Col. 6:43-46, "(r)ivets 18, which pass through both sections 12 and 13"], wherein the first base body portion has bearing openings [Col. 6:41, "plate section 17 is provided with six holes"], and wherein each connecting means is non- positively mounted in one of the bearing openings. The rivets pass through the hole; therefore, they are non-positively mounted.
Regarding Claim(s) 13, the second base body portion has receiving openings (Figure 4 shows the openings in plate 16) for receiving the connecting means, and wherein each receiving opening widens in the direction of the first base body portion. Figure 4 shows the opening widening from the curvature of the beads 25.
Regarding Claim(s) 14, the first base body portion and the second base body portion are configured identically [Col. 6:29-30, "top plates 15 and bottom plates 16 which are of identical design"].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denney as applied to claim 1 above, and further in view of Cerpial (USPN 1259360).
Regarding Claim(s) 4, Denney teaches the limitations described above, yet fails to teach the connecting means has a thread and at least one of the first and second base body portions has a counter thread corresponding to the thread, and wherein the connecting means is screwed into the counter thread of the base body portion. Cerpial (USPN 1259360) teaches a connector (Figures 4-6) having a first base body portion (20), connecting means (studs 21) having a thread [Page 1:58-71] and a second base body portion having a counter-thread (nuts 27). Cerpial teaches that the ends of the belt may be separated, if desired, without destruction of the belt or the connector [Page 1:13-17]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide the connecting means with a thread and a base body portion with a counter-thread to allow for separation of the belt ends.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denney as applied to claim 1 above, and further in view of Dean (USPN 3093005).
Regarding Claim(s) 5, Denney teaches the limitations described above, yet fails to teach the belt has a plurality of layers, and wherein the belt has at least one intermediate layer. Dean (USPN 3093005) teaches a belt (11) having plurality of layers (12, 13, 14) with at least one intermediate layer (13). Belts are commonly provided with different layers with some layers subject to tension (such as Dean's intermediate layer of fabric) while other layers (upper layer 14 of rubber) come into contact with the material. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a belt with a plurality of layers to form a belt with each layer performing a different function.

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim(s) 8, the prior art fails to anticipate or fairly suggest at least one of the first and second base body portions in the region of a peripheral edge has at least two indentations for receiving bearing means for bearing the at least one of the first and second base body portions, combined with the rest of the claim language.
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim(s) 15, the prior art fails to anticipate or fairly suggest the guide structure is configured to receive two adjacent connecting means of a connector such that with an axial displacement of the deformation tool in the direction of the first clamping jaw the deformation tool comes into contact with the two connecting means on the end side, combined with the rest of the claim language.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653